Order of March 13, 1933, purporting to be a granting of defendant’s motion to resettle an order of October 29, 1932, by incorporating therein nunc pro tunc relief which was denied in the original order, reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The Special Term was functus officio. The law at the time it made its original order was the same as it was at the time it made its so-called resettled order. It was without power to reverse its prior decision under the form of a resettlement of its prior order after the expiration of the time within which an appeal might have been taken therefrom. Since the order of April 3, 1933, from which an appeal was taken, rests on the continued existence of the March 13, 1933, order, the appeal from the order of April 3, 1933, is dismissed, without costs. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.